FILED
                            NOT FOR PUBLICATION                               OCT 03 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-10387

               Plaintiff - Appellee,              D.C. No. 4:06-cr-01595-RCC

  v.
                                                  MEMORANDUM *
ARNULFO ROSALES-MENDOZA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Arnulfo Rosales-Mendoza appeals from the district court’s order revoking

his supervised release and from the 12-month sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Rosales-Mendoza’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80–81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                         2                                     10-10387